The Chancellor.
In cases of alleged want of mental capacity, the test is whether the party had the ability to comprehend, in a reasonable manner, the nature of the affair in which he participated. This is the rule in the absence of fraud, for fraud when present introduces other principles. 8 C. E. Green, 511. This ability soto comprehend necessarily-implies the power to understand the character, legal conditions, and effect of the act performed.
Where weakness of mind is not of itself 'a sufficient ground for equitable interference, it will nevertheless always constitute an important element in actual fraud. If a transaction be in the slightest degree tainted with deceit, the intellectual imbecility of the party may be held by a court of equity to make out a case of actual fraud which otherwise might be incapable of proof.
The cause of mental weakness is immaterial. It may arise from injury to the mind, temporary illness, or excessive old age. In snch cases any unfairness will be promptly redressed. See Bisph. Eq. 288.
The rule by which a court should be governed in setting aside a conveyance is thus’ stated by the Supreme Court of the Hnited States in the case of Allore v. Jewell, 94 U. S. 511 (24 L. ed. 264): “ It may be stated as settled law that whenever there is great weakness of mind in a person executing a conveyance of land, arising from age, sickness, or any other cause, though not amounting to absolute disqualification, and the consideration given for the property is grossly inadequate, —a court of equity will, upon proper and reasonable appli*391cation of the "injured party or his representatives or heirs, interfere and set the conveyance aside.”
In the case of Harding v. Handy, 24 U. S. 11 Wheat. 125 (6 L. ed. 435), Chief Justice Marshall says: “If these deeds were obtained by the exercise of undue influence over a man whose mind had ceased to be the safe guide of his actions, it is against conscience for him who has obtained them to. derive any advantage from them. It is the peculiar province of a court of conscience to set them aside. That a court of equity will -interpose in such a case is among its best settled principles.”
There may be many peculiarities of life, conduct and language of a person, which, considered singly, may not show a want of capacity to transact business, but which when united in the same person may and will create an impression which may amount to a conviction that his mind is not entirely sound; and when such is the case all transactions relating to his property will be narrowly scanned by a court of equity, whenever brought under its cognizance. When a conveyance is made by one in whom there is such an aggregation of peculiarities, and the consideration is grossly inadequate, these circumstances will make the case a proper one for equitable interference, and will authorize a decree for the cancellation of the deed.
A court of equity will not set aside a voluntary deed executed by an old and infirm man, if it satisfactorily appears that the nature and effect of the deed were fully explained to the grantor by some proper person before he executed it, and that no undue influence had been exercised over him; but when it does not appear that the nature and effect of the deed were thus explained before its execution, and that he was not under undue influence, the case would be different.
A person taking a voluntary conveyance from such an old -and infirm person, whether the relation existing between them is confidential or not, or that of consanguinity or otherwise, is bound to make it satisfactorily appear to a court that no undue influence was exercised over the grantor; and that he *392fully understood the character, nature and effect of the act. he did.
The person taking such voluntary conveyance under such circumstances should be held to this amount of proof of fairness, because he might well have surrounded the grantor with proper safeguards, and exempted himself from the imputation of improper motives, by causing to be present those who would be able to fully show all the circumstances surrounding-the transaction.
A court of equity will sedulously guard and protect the-rights of persons of weak mind, and secure such persons from imposition and fraud by those possessing greater mental capacity and thereby able to practice imposition upon them. And whenever business transactions with such persons are-brought in review before a court of equity, and such transactions appear to be wholly against their interest, even if such weakness does not amount to total incapacity, but-is greatly to the advantage of the other party; or when a conveyance by such person is wholly without consideration, unconscionable, or where it is evidence of gross inattention to one’s interests, and amounts to evidence of a gross, want of the most ordinary prudence and sense of personal interest—a court of equity will require clear proof of a comprehension of the true nature, character and effect of the act thus performed.
I deem it unnecessary to refer to the numerous authorities, sustaining the views I have thus presented. They are fully sustained by the adjudged cases, which are easily accessible to all. Nor do I deem it necessary to refer in detail to the-evidence in this cause. Much of it is unfit for repetition.
The testimony of the daughter of John Thompson, one of the defendants, who testifies against her interest', as also-that of Mrs. McDaniel, who had long been intimate in the-family of Thompson, if worthy of credit, establishes a case, not only of great mental weakness, but one of almost total imbecility. These witnesses are not discredited.
Other witnesses testify that the grantor was rational when *393they met and conversed with him, or had occasion to confer with him upon affairs which they detail; and yet others produced by tbe complainants testify differently.
It is difficult implicitly to believe everything to which some of the witnesses for the complainants testify, "if full credit be given to the witnesses for the defendant, and if those witnesses of the defendant be considered as possessing full opportunities for forming correct opinions.
The testimony of Doctors Kane and Draper is entitled to great weight. It is true they did not make their examination of the old man until more than a year after the deed was executed, but they made it with great care. They have the reputation of being skillful and learned physicians, and they say that when they examined John Thompson he was in a state of senile imbecility, and that, humanly speaking, it was impossible that, at the time of the execution of the deed, the grantor could have been competent to transact business of that character. I do not repeat their words, but state the substance of their testimony.
We have no evidence as to why the deed was executed, except the statement of the daughter, one of the defendants. If she is to be credited, the idea of a conveyance or disposition of his farm by her father, and of placing it in the care or under the control of William Henry, the son, and the real defendant in the cause, originated with William, her mother, and herself; that the old man was never told of it nor consulted about it until the afternoon of the day when the conveyance was_ executed ; that on. that afternoon her brother asked her if the subject had been mentioned to their father, and, being told that it had not, he said it had better be done, as the conveyancer or notary would be out that evening.
These are not literally, perhaps, her words, but this is in substance and effect her testimony in this respect. She further states that the instrument of writing to be signed by her father was not. understood by her and her mother to be a deed, but an assignment for the benefit of all John Thompson’s children, and to prevent the farm from being sold or going out of the family after his death.
*394William had previously gone to Wilmington and there saw a conveyancer, Hr. Farra; told him he wished him to draw a deed for the conveyance of the farm by his father to himself and his sister. Being asked by the conveyancer if the family was aware of the intended conveyance, he replied affirmatively.
The deed was drawn and, after Mr. Farra’s arrival at the house, was handed by him to the old man, who read it over leisurely; after which, being asked by Mr. Farra if he knew that he was deeding or conveying away his farm, and replying that he did, the old man executed the deed, which was also executed by his wife after it had been read over to her by Mr. Farra in, perhaps, the back part of the room where the old man, his wife, William, the aforesaid daughter, and Mr. Farra then were. -
Mr. Farra, it is conceded, is a highly respectable man; he was satisfied that old Mr. Thompson knew what he was doing, and had no doubt of his mental capacity to understand the character of the act he was doing.
The signature of John Thompson to that deed is plainly and distinctly written. It is remarkably so, to be the writing of an aged and physically infirm old man.
I cannot reconcile all the testimony in this case so as to make it nil conclusively tend to one and the same result; not that the witnesses directly contradict one another when speaking in reference to any particular fact, but because, if believing the facts and circumstances deposed to by some, I could not reasonably expect the existence of facts and circumstances deposed to by others.
The material facts necessary to a proper decision of this case, and which I think are proved before me, are : (1) that the farm conveyed by John Thompson, being the whole of his real estate, to his son, William H. Thompson, and daughter, Jane M. Thompson, the defendants, was worth at the time it was conveyed about $15,000 or $20,000 ; (2) that the grantor then had living five children, between whom and their father no alienation, or cause of alienation of feeling, is proved to *395"have existed; (3) that the personal estate of John Thompson was small in value; (4) that the design of conveying his real ■estate as he did is not proved to have originated with himself, but may reasonably be inferred from the evidence to have ■originated with others—William H. Thompson and his sister, the other defendant, being of the number; (5) the conveyance was without consideration, the $5,000 mentioned in the deed as the consideration never in fact, having been paid •or secured to be paid, and being but nominal i-n amount and grossly inadequate, .even had it been paid or secured to be paid. (6) that' John Thompson, at the time he conveyed his farm to his son and daughter, the defendants, as above stated, was .a person of great weakness of mind arising from age—he then being about seventy-seven years of age—and increased perhaps by other physical causes not fully shown by the testimony ; (7) that the nature, character and legal effect of the instrument of writing he signed, and of the act he was about to do, were not fully or sufficiently explained to him before he executed the conveyance, the questions asked by the conveyancer, and his answers thereto, not being sufficient proof that he understood or comprehended the nature and legal ■effect of the act he did at the time he did it.
It follows, I think, from these circumstances and considerations, that the grantees should not be permitted to avail themselves of any benefit under the grant, and that the conveyance should be declared void as against the heirs at law of ■John Thompson, and that the deed of conveyance should be ■ordered to be canceled; and it is so ordered, adjudged and decreed.
Let a decree be drawn accordingly.